                   Case 21-10023-JTD          Doc 283       Filed 07/21/21        Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re                                                  )    Chapter 11
                                                       )
WARDMAN HOTEL OWNER, L.L.C.,1                          )    Case No. 21-10023 (JTD)
                                                       )
        Debtor.                                        )    Docket Ref. No. 270
                                                       )

                   ORDER APPROVING FIRST AMENDMENT TO DEBTOR’S
                    POSTPETITION SECURED FINANCING AGREEMENT

        Upon the Motion, dated July 1, 2021 (the “Motion”)2 of Wardman Hotel Owner, L.L.C.,

the debtor and debtor in possession (the “Debtor”) in the above-captioned chapter 11 case for entry

of an order approving that certain First Amendment (the “First Amendment”) to Senior Secured,

Super-Priority Debtor-in-Possession Credit Agreement dated as of January 11, 2021 (the “DIP

Loan Agreement”), and the Court having considered the Motion and the exhibits attached thereto;

and notice of the hearing having been given in accordance with Bankruptcy Rules 2002, 4001(b),

(c), and (d) and all applicable Local Rules; and any objections to the final relief requested in the

Motion having been withdrawn, resolved, or overruled by the Court; and after due deliberation

and consideration, and good and sufficient cause appearing therefor;

        IT IS HEREBY ORDERED that:

        1.         The First Amendment is approved and the Debtor is expressly authorized and

empowered to execute and consummate the First Amendment.

        2.         Subject to the terms, conditions, and limitations of the DIP Loan Documents, the

Debtor is hereby authorized to request loans under the DIP Loan Agreement up to the Maximum



1
  The last four digits of the taxpayer identification number for the Debtor are -9717. The mailing address for the
Debtor is 5035 Riverview Road, NW, Atlanta, Georgia 30327.
2
  Capitalized terms used but not defined herein shall have the same meaning ascribed to them in the Motion.


DOCS_SF:105741.4
                   Case 21-10023-JTD       Doc 283      Filed 07/21/21    Page 2 of 2




Borrowing Amount of $10.0 million. The DIP Lender shall have no obligation to make loans or

advances under the DIP Loan until the conditions precedent to the making of such extensions under

the DIP Loan Documents have been satisfied in full or waived.

        3.         This Order is effective immediately notwithstanding anything to the contrary in

 Bankruptcy Rules 6004(a) or 6004(h).

        4.         Except as expressly set forth herein, the Final DIP Order remains in full force and

 effect.

        5.         The Court has and will retain jurisdiction to enforce the terms of, and any and all

 matters arising from or related to, the First Amendment and/or this Order.




           Dated: July 21st, 2021                           JOHN T. DORSEY
           Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE



                                                    2
DOCS_SF:105741.4
